Exhibit 10.2
 
Second Amended and Restated Employment Agreement


    Second Amended and Restated Employment Agreement (this "Agreement") dated as
of December 20, 2010 by and between Recovery Energy, Inc a Nevada corporation
(the "Company"), and Jeffrey A. Beunier (the “Executive”).


    WHEREAS, the Company and the Executive have previously entered an Employment
Agreement dated as of May 1, 2010 (the "Effective Date") and an Amended and
Restated Employment Agreement dated as of December 20, 2010 (together, the
"Original Agreement") , and prior to that an Employment Agreement dated
September 14, 2009 and an amended and restated version thereof dated December
31, 2009 (together, the "Previous Agreement") which terminated as of May 1,
2010; and


    WHEREAS, the Company and the Executive wish to amend and restate the
Original Agreement; and


    WHEREAS, the Company recognizes that the Executive's talents and abilities
are unique, and are integral to the success of Recovery Energy, Inc., and thus
wishes to secure the ongoing services of the Executive on the terms and
conditions set forth herein;


    NOW, THEREFORE, in consideration of the premises and the mutual covenants
set forth below, the Original Agreement is hereby amended and restated as
follows:
 
1.  
Employment: The Company hereby agrees to employ the Executive as the President
and Chief Financial Officer (“CFO”) of the Company, and the Executive hereby
accepts such employment, on the terms and conditions set forth below.

 
2.  
Compensation and Related Matters:



a.  
Base Salary. During the Executive's term of service (the "Employment Period"),
the Company shall pay the Executive a base salary at the rate of not less than
$225,000 per year (“Base Salary”).  The Executive’s base Salary shall be paid in
approximately equal installments every two weeks.  If the Executive’s Base
Salary is increased by the Company, such increased Base Salary shall then
constitute the Base Salary for all purposes of this agreement.

 
 
 
 

--------------------------------------------------------------------------------

 


b.  
Stock Compensation: The Executive has previously been granted an aggregate of
464,200 shares (the "Initial Grant") of the Company's common stock ("Common
Stock") pursuant to the Previous Agreement and 1,635,800 shares (the "Second
Grant" and, together with the Initial Grant, the "Granted Shares") of Common
Stock pursuant to the Original Agreement. Notwithstanding the vesting provisions
of the Original Agreement, subject to acceleration as provided below, 50% of the
Granted Shares shall vest on May 1, 2011, and the remaining Granted Shares will
vest in 6 equal amounts on the first day of each calendar quarter commencing on
April 1, 2011 and ending on July 1, 2012 in each case so long as the Executive
either (i) is employed as the Company's President and CFO on such date or (ii)
has died or become permanently disabled prior to such date and was employed as
the Company's President and CFO at the time of death or disability.



Notwithstanding any provision to the contrary, the Granted Shares shall vest
upon the earlier to occur of a “Change in Control” or the termination of the
Executive’s services as President and CFO by the Company other than for "Cause"
or by the Executive’s voluntary resignation for "Good Reason" (as each term is
defined below).


For purposes of this Agreement, “Change in Control” shall mean the occurrence,
subsequent to the Effective Date, of any of the following: (A) by a transaction
or series of transactions, any “person” or “group” (within the meaning of
Section 13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of more than 35% of the
combined voting power of the Company’s then outstanding securities (provided
such person or group was not a beneficial owner of more than 35% of the combined
voting power of the Company’s then outstanding securities as of the Effective
Date); (B) as a result of any merger, consolidation, combination or sale or
issuance of securities of the Company, or as a result of or in connection with a
contested election of directors, the persons who were directors of the Company
as of the Effective Date cease to constitute a majority of the Board of
Directors of the Company (the "Board"); (C) by a transaction or series of
transactions, the authority of the Board over any activities of the Company
becomes subject to the consent, agreement or cooperation of a third party other
than shareholders of the Company.


For purposes of this Agreement, "Good Reason" shall mean the occurrence of any
of the following without the written consent of the Executive:  (A) the
assignment to the Executive of duties inconsistent with this Agreement or a
change in his titles or authority; (B) any failure by the Company to comply with
Section 2 or Section 3 hereof in any material way; (C) the requirement of the
Executive to relocate to locations other than those provided in Section 6
hereof; or (D) any material breach of this Agreement by the Company.


For purposes of this Agreement, “Cause” shall mean (A) the Executive’s
conviction by a court of competent jurisdiction as to which no further appeal
can be taken of a felony (other than a violation based on operation of a
vehicle) or entering the plea of nolo contendere to such crime by the Executive;
(B) the Executive’s commission of a crime involving fraud or intentional
dishonesty, which results in the Executive’s substantial personal enrichment and
material adverse effect to the Company; or (C) the Executive becoming subject to
any securities related sanctions related to the Company other than those based
on an act of the Company itself for which the Executive is charged solely as a
result of his position with the Company.


       c.  
Annual Bonus: For each full fiscal year of the Company that begins and ends
during the Employment Period, and for the portion of the fiscal year of the
Company that begins in 2010 ("Fiscal Year 2010"), the Executive shall be
eligible to earn an annual cash bonus in such amount as shall be determined by
the Compensation Committee of the Board (the "Compensation Committee") (the
"Annual Bonus") based on the achievement by the Company of performance goals
established by the Compensation Committee for each such fiscal year (or portion
of Fiscal Year 2010), which may include targets related to the earnings before
interest, taxes, depreciation and amortization ("EBITDA"), hydrocarbon
production level, hydrocarbon reserve amounts of the Company; provided, that the
Annual Bonus shall be targeted no less than $100,000 (with Board approval). The
Compensation Committee shall establish objective criteria to be used to
determine the extent to which performance goals have been satisfied.

 
 
 
 

--------------------------------------------------------------------------------

 


       d.  
Over Riding Royalty Interests: The Executive has received as compensation a 1%
overriding royalty interest (“ORRI”) on all wells and leases acquired by the
Company prior to the date hereof other than the Church Field as contemplated by
the Previous Agreement and the Original Agreement.  The Executive shall not be
entitled to receive additional ORRIs under this Agreement.



       e.  
Vacation: The Executive shall be entitled to four weeks of vacation per fiscal
year. Vacation not taken during the applicable fiscal year shall be carried over
to succeeding fiscal years.



       f.  
Expenses: The Company will reimburse the Executive for all expenses related to
Company business, including, but not limited to travel, marketing,
communication, due diligence, legal fees and expenses, etc.



       g.  
Welfare, Pension and Incentive Benefit Plans: During the Employment Period and
for a period of 12 months thereafter in the event that the Employment Period is
terminated other than by the Executive's voluntary resignation or for Cause, the
Executive (and his eligible spouse and dependents) shall be entitled to
participate in all the welfare benefit plans and programs maintained by the
Company from time to time for the benefit of its senior executives including,
without limitation, all medical, hospitalization, dental, disability, accidental
death and dismemberment and travel accident insurance plans and programs.  In
addition, during the Employment Period, the Executive shall be eligible to
participate in all pension, retirement, savings and other employee benefit plans
and programs maintained from time to time by the Company for the benefit of its
senior executives. The Company will provide the Executive with family health
insurance coverage including medical, dental, and vision coverage, comparable to
the coverage currently held by the Executive.



       h.  
Professional Development.  The Company will reimburse the Executive for
education and professional development expenses related to courses or programs
selected by the Executive in the energy sector up to $25,000 per calendar year.
The Executive may take such courses during normal business hours and will not be
required to utilize vacation time.



       i.  
Registration of Shares.  Upon request of the Executive from time to time, the
Company will promptly file a registration statement with the Securities and
Exchange Commission covering the Granted Shares, provided, that each such
registration statement must cover a minimum of 100,000 shares of Common
Stock.  The Company may include shares of Common Stock owned by other persons or
to be issued by the Company  in each such registration statement.



3.  
Dedication of Time/Conflict of Interests:  During the Employment Period, the
Executive shall serve as the President and CFO of the Company, with such duties,
authority and responsibilities as are normally associated with and appropriate
for such a position. The Executive shall report directly to the Company's Chief
Executive Officer.



The Company acknowledges that the Executive is currently active in a number of
activities related to the energy industry and will remain active in activities
not associated with the Company.  In addition, the Executive shall be entitled
to undertake such outside activities (e.g., charitable, educational, personal
interests, board of directors membership, and so forth) as do not unreasonably
or materially interfere with the performance of his duties hereunder.
 
 
 
 

--------------------------------------------------------------------------------

 


4.  
Responsibilities: As the President and CFO, the Executive will have the
responsibilities of a chief financial officer and shall also be responsible,
together with the Chief Executive Officer, for developing and implementing the
Company’s business plan, locating and reviewing prospective acquisition targets,
negotiating any and all required contracts and agreements, overseeing the
development plan of all acquired properties, executing any and all documents
required to implement the Company’s business plan, and legally binding the
Company to any agreement or contract.



5.  
At-Will Employment: The Executive’s employment with the Company is on an at-will
basis.  If terminated for any reason other than Cause or if the Executive
terminates this agreement for Good Reason, the Company will be responsible to
provide the Executive a minimum of one year's Base Salary as severance payable
immediately upon termination as well as any reimbursement of all business
expenses incurred but not yet reimbursed.  The Executive may terminate his
employment for Good Reason after giving the Company detailed written notice
thereof, if the Company shall have failed to cure the event or circumstance
constituting Good Reason within five business days after receiving such notice.
Furthermore, the Company will release any and all claims to any vested Common
Stock, ORRI or other compensation provided through the date of termination or to
which the Executive is entitled at the date of termination.  The Executive's
right to terminate his employment hereunder for Good Reason shall not be
affected by his incapacity due to physical or mental illness. The Executive's
continued employment shall not constitute consent to, or a waiver of rights with
respect to, any act or failure to act constituting Good Reason hereunder.



The provisions of Section 8 will continue in full force for a minimum period of
five years after termination.


6.  
Location: You will be based in Denver, Colorado.  During the Employment Period,
the Company shall provide the Executive with an office.  Upon mutual agreement
of the Executive and the Company, offices maybe relocated to a different
location.



7.  
Representations and Warranties: Company represents and warrants to Executive
that this Agreement has been duly authorized, executed and delivered by the
Company and, assuming the due execution by the Executive, constitutes a legal,
valid and binding agreement of the Company, enforceable against the Company in
accordance with its terms.



    8.  
Indemnity: The Company agrees that if the Executive is made a party or is
threatened to be made a party to any action, suit or proceeding, whether civil,
criminal, administrative or investigative (a "Proceeding") by reason of the fact
that the Executive is or was a trustee, director or officer of the Company or
any predecessor to the Company or any of their affiliates or is or was serving
at the request of the Company, any predecessor to the Company or any of their
affiliates as a trustee, director, officer, member, employee or agent of another
corporation or a partnership, joint venture, limited liability company, trust or
other enterprise, including, without limitation, service with respect to
employee benefit plans, whether or not the basis of such Proceeding is alleged
action in an official capacity as a trustee, director, officer, member, employee
or agent while serving as a trustee, director, officer, member, employee or
agent, the Executive shall be indemnified and held harmless by the Company to
the fullest extent authorized by Nevada law, as the same exists or may hereafter
be amended, against all Expenses incurred or suffered by the Executive in
connection therewith, and such indemnification shall continue as to the
Executive even if the Executive has ceased to be an officer, director, trustee
or agent, or is no longer employed by the Company and shall inure to the benefit
of his heirs, executors and administrators.



       a.  
Expenses. As used in Section 8, the term "Expenses" shall include, without
limitation, damages, losses, judgments, liabilities, fines, penalties, excise
taxes, settlements, and costs, attorneys' fees, accountants' fees, and
disbursements and costs of attachment or similar bonds, investigations, and any
expenses of establishing a right to indemnification under this Agreement.



       b.  
Enforcement. If a claim or request under this Section 8 is not paid by the
Company or on its behalf, within 30 days after a written claim or request has
been received by the Company, the Executive may at any time thereafter bring
suit against the Company to recover the unpaid amount of the claim or request
and if successful in whole or in part, the Executive shall be entitled to be
paid also the expenses of prosecuting such suit. All obligations for
indemnification hereunder shall be subject to, and paid in accordance with,
applicable Nevada law.

 
 
 
 

--------------------------------------------------------------------------------

 


       c.  
Advances of Expenses. Expenses incurred by the Executive in connection with any
Proceeding shall be paid by the Company in advance upon request of the Executive
that the Company pay such Expenses, but only in the event that the Executive
shall have delivered in writing to the Company (i) an undertaking to reimburse
the Company for Expenses with respect to which the Executive is not entitled to
indemnification and (ii) a statement of his good faith belief that the standard
of conduct necessary for indemnification by the Company has been met.



       d.  
Insurance.  The Company will maintain a Director’s and Officer’s Insurance
Policy naming the Executive as a covered party in an amount deemed mutually
sufficient to the Company and the Executive.



9.  
Survival of Certain Provisions: The representations, warranties and covenants
and indemnity provisions contained in Sections 2, 7 and 8 of this Agreement and
the Company’s obligation to pay the Executive any compensation earned pursuant
hereto shall remain operative and in full force and effect regardless of any
completion or termination of this Agreement and shall be binding upon, and shall
inure to the benefit of, any successors, assigns, heirs and personal
representatives of the Company, the indemnified parties and any such person.



10.  
Notices: Notice given pursuant to any of the provisions of this Agreement shall
be in writing and shall be mailed or delivered (a) if to the Company, at its
offices at 1515 Wynkoop, Suite 200, Denver CO 80202, and (b) if to the
Executive, at 4001 E 3rd Ave, Denver, CO 80220.



11.  
Counterparts: This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.



12.  
Third Party Beneficiaries: This Agreement has been and is made solely for the
benefit of the parties hereto, and their respective successors and assigns, and
no other person shall acquire or have any right under or by virtue of this
Agreement.



13.  
Validity: The invalidity or unenforceability of any provision or provisions of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.



14.  
Dispute Resolution: If a dispute arises out of or relating to this Agreement or
the breach of this Agreement, and if the dispute cannot be settled through
direct discussions, the parties agree to first endeavor to settle the dispute in
an amicable manner by mediation. Mediation shall consist of an informal,
nonbinding conference or conferences between the parties and the mediator
jointly, and at the discretion of the mediator, then in separate caucuses in
which the mediator will seek to guide the parties to a resolution of the case.
The parties shall attempt to select a mutually acceptable mediator. If the
parties cannot agree upon a mediator, the parties shall seek assistance in the
appointment of a mediator from a District Judge in the State of Colorado.



       a.  
Legal Fees and Expenses: If any contest or dispute shall rise between the
Company and the Executive regarding any provision of this Agreement, the Company
shall reimburse the Executive for all legal fees and expenses incurred by the
Executive in connection with such contest or dispute unless an unlawful act has
preceded, but only if the Executive prevails to a substantial extent with
respect to the Executive's claims brought and pursued in connection with such
contest or dispute. Such reimbursement shall be made as soon as practicable
following the resolution of such contest or dispute (whether or not appealed) to
the extent the Company receives reasonable written evidence of such fees and
expenses.

 
 
 
 

--------------------------------------------------------------------------------

 


15.  
Choice of Law, Jurisdiction and Venue: This Agreement shall be governed by,
construed, and enforced in accordance with the laws of the State of Colorado.
Any and all actions, suits, or judicial proceedings upon any claim arising from
or relating to this Agreement shall be instituted and maintained in the State of
Colorado. Each party waives the right to change of venue, or to file any action,
suit or judicial proceeding in federal court. Notwithstanding this provision, if
it is judicially determined that either party may file an action, suit or
judicial proceeding in federal court, such action, suit or judicial proceeding
shall be in the Federal District Court for the District of Colorado.



16.  
Miscellaneous: No provisions of this Agreement may be amended, modified, or
waived unless such amendment or modification is agreed to in writing signed by
the Executive and by a duly authorized officer or a director of the Company, and
such waiver is set forth in writing and signed by the party to be charged. No
waiver by either party hereto at any time of any breach by the other party
hereto of any condition or provision of this Agreement to be performed by such
other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not set forth
expressly in this Agreement. The respective rights and obligations of the
parties hereunder of this Agreement shall survive the Executive's termination of
employment and the termination of this Agreement to the extent necessary for the
intended preservation of such rights and obligations.



17.  
Section Headings: The section headings in this Agreement are for convenience of
reference only, and they form no part of this Agreement and shall not affect its
interpretation.



The parties’ authorized representatives have executed this Agreement as of the
Effective Date, as defined above.




Jeffrey A.
Beunier                                                              Recovery
Energy, Inc.




/s/ Jeffrey A.
Beunier                                                          By: /s/ Roger
A. Parker                              
Name: Roger A. Parker
Title: Chief Executive Officer











